Exhibit 10.4

 

BOARD OBSERVER AGREEMENT

This Board Observer Agreement, dated as of January 29, 2020 (this “Agreement”),
is entered into by and between MRI Interventions, Inc., a Delaware corporation
(the “Company”), and Petrichor Opportunities Fund I LP (the “Investor”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Purchase Agreement (defined below).

WHEREAS, pursuant to and subject to the terms and conditions of that certain
Securities Purchase Agreement by and among the Company, the Investor, the other
investors party thereto, and Petrichor Opportunities Fund I LP, as collateral
agent, dated as of January 11, 2020 (the “Purchase Agreement”), the Company has
agreed to issue and sell to the Investor, and the Investor has agreed to
purchase from the Company, certain convertible promissory notes (the “Notes”)
that are convertible into shares of the Company’s Common Stock as more
particularly described therein; and

WHEREAS, as an inducement to the Investor to enter into the Purchase Agreement
and purchase the Notes, the Company desires to provide the Investor with certain
observation rights regarding the Company’s board of directors (the “Board”) and
committees thereof (“Committees”), as further described, and subject to the
terms and conditions set forth, herein.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.Observer Rights.

(a)        Beginning on the Closing Date (as defined in the Purchase Agreement)
and ending on the earlier of (x) the date that Investor no longer beneficially
owns at least 100,000 shares of Common Stock of the Company (assuming, for such
purpose, that any Notes held by the Investor shall have been converted into
shares of Common Stock), and (y) the date that Investors shall deliver written
notice to the Company that the Investor has elected to terminate its rights to
designate an Observer hereunder (the “Board Rights Termination Date” and such
period from the date of this Agreement to the Board Rights Termination Date, the
“Observation Period”), the Company grants to the Investor the option and right,
exercisable at any time during the Observation Period by delivering a written
notice of such appointment to the Company, to appoint a single representative
(the “Observer”) to attend all meetings (including telephonic or videoconference
meetings and meetings held in executive session) of the Board and all Committees
during the Observation Period in a non-voting, observer capacity; provided, that
(x) for the avoidance of doubt, Investor may designate more than one
representative of Investor as an Observer but only one such representative shall
be entitled to attend any particular meeting of the Board or Committee, and (y)
any such representative shall have executed and delivered to the Company a copy
of the Acknowledgement and Agreement to be Bound in the form attached hereto as
Exhibit A (the “Acknowledgement”). The Observer may participate fully in
discussions of all matters brought to the Board or Committee, as the case may
be, for consideration, but in no event shall the Observer (i) be deemed to be a
member of the Board or any Committee; (ii) except for (and without limitation
of) the obligations expressly set forth in this Agreement and the
Acknowledgement, have or be deemed to have, or otherwise be subject to, any
duties (fiduciary or otherwise) to the Company or its stockholders; or (iii)
have the right to propose or offer any motions or resolutions to the Board or
Committees. Upon request, the Company shall allow the Observer to attend Board
or Committee meetings by telephone or electronic communication. The presence of
the Observer shall not be required for purposes of establishing a quorum.

 

 

 

(b)       The Company shall provide to the Observer copies of all notices,
minutes, consents and other materials that it provides to Board members
(collectively, “Board Materials”), including any draft versions, proposed
written consents, and exhibits and annexes to any such materials, at the same
time and in the same manner as such information is delivered to the Board
members.

(c)       Notwithstanding anything herein to the contrary, the Company may
exclude the Observer from access to any Board Materials, meeting or portion
thereof if the Board concludes, acting in good faith, that (i) such exclusion is
reasonably necessary to preserve the attorney-client or work product privilege
between the Company or its affiliates and its counsel (provided, however, that
any such exclusion shall only apply to such portion of such material or meeting
which would be required to preserve such privilege); or (ii) such Board
Materials or discussion relates to an existing or potential contractual
relationship or transaction between the Company or any of its affiliates and the
Investor or its affiliates.

(d)       From and after the Board Rights Termination Date, any rights of
Investor and the Observer provided in Sections 1(a) and 1(b) shall cease.

2.       Confidential Information.

(a)       To the extent that any information obtained by the Observer from the
Company (or any director, officer, employee or agent thereof) is Confidential
Information (as defined below), the Investor shall, and shall cause the Observer
to, treat any such Confidential Information as confidential in accordance with
the terms and conditions set out in this Section 2.

(b)       As used in this Agreement, “Confidential Information” means any and
all information or data concerning the Company or its affiliates, whether in
verbal, visual, written, electronic or other form, which is disclosed to the
Observer by the Company or any director, officer, employee or agent of the
Company (including all Board Material that is non-public information), together
with all information discerned from, based on or relating to any of the
foregoing which may be prepared or created by the Observer, the Investor or any
of its affiliates, or any of their respective directors, officers, employees,
agents or advisors (each, a “Representative”); provided, however, that
“Confidential Information” shall not include information that:

(i)       is or becomes generally available to the public other than as a result
of disclosure of such information by the Investor, any of its affiliates, any of
their Representatives, or the Observer;

(ii)       is independently developed by the Investor, any of its affiliates,
any of their Representatives, or the Observer without use of Confidential
Information provided by the Company or by any director, officer, employee or
agent thereof;

(iii)       becomes available to the recipient of such information at any time
on a non-confidential basis from a third party that is not, to the recipient's
knowledge, prohibited from disclosing such information to the Investor or any of
its affiliates, any of their respective Representatives, or the Observer by any
contractual, legal or fiduciary obligation to the Company; or

(iv)       was known by the Investor, any of its affiliates, or the Observer
prior to receipt from the Company or from any director, officer, employee or
agent thereof.

2 

 

 

(c)       The Investor shall, and shall cause the Observer to, (i) retain all
Confidential Information in strict confidence; (ii) not release or disclose
Confidential Information in any manner to any other person (other than
disclosures to the Investor, its affiliates or to any of its or their
Representatives who (A) have a need to know such information; and (B) are
informed of its confidential nature); and (iii) use the Confidential Information
solely in connection with the Investor’s and Observer’s rights hereunder and not
for any other purpose; provided, however, that the foregoing shall not apply to
the extent the Investor, its affiliates, any of its or their Representatives or
the Observer is compelled to disclose Confidential Information by judicial or
administrative process, pursuant to the advice of its outside counsel, or by
requirements of law; provided, further, however, that, if legally permissible,
prior written notice of such disclosure shall be given to the Company so that
the Company may take action, at its expense, to prevent such disclosure and any
such disclosure is limited only to that portion of the Confidential Information
which such person is compelled to disclose.

(d)       The Investor, on behalf of itself and the Observer, acknowledges that
the Confidential Information is proprietary to the Company and may include trade
secrets or other business information the disclosure of which could harm the
Company. None of the Investor, any of its affiliates, their Representatives or
the Observer shall, by virtue of the Company's disclosure of, or such person's
use of any Confidential Information, acquire any rights with respect thereto,
all of which rights (including intellectual property rights) shall remain
exclusively with the Company. The Investor shall be responsible for any breach
of this Section 2 by the Observer, any of its affiliates, or its or their
Representatives.

(e)       The Investor agrees that, upon the request of the Company following
the Board Rights Termination Date, it will (and will cause the Observer, its
affiliates and its and their Representatives to) promptly (i) return or destroy
all physical materials containing or consisting of Confidential Information and
all hard copies thereof in their possession or control; and (ii) destroy all
electronically stored Confidential Information in their possession or control;
provided, however, that each of the Investor, its affiliates, and its and their
Representatives may retain any electronic or written copies of Confidential
Information as may be (A) stored on its electronic records or storage system
resulting from automated back-up systems; (B) required by law, other regulatory
requirements, or internal document retention policies; or (C) contained in board
presentations or minutes of board meetings of the Investor or its affiliates;
provided, further, however, that any such retained Confidential Information
shall remain subject to this Section 2.

3.       Expenses. The Company agrees to reimburse the Investor for reasonable
out-of-pocket expenses incurred in connection with the Observer’s attendance at
Board and Committee meetings; provided, that all reimbursements payable by the
Company pursuant to this Section 3 shall be payable in accordance with and
subject to the Company’s policies and practices with respect to director expense
reimbursement then in effect.

4.       Miscellaneous.

(a)       Notices. All notices provided for in this Agreement shall be in
writing and shall be given as provided in Section 9.4 of the Purchase Agreement.

(b)       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties, and supersedes any and all previous agreements and
understandings, whether oral or written, between the parties regarding the
matters set out in this Agreement.

(c)       Modification. No provision of this Agreement may be amended, modified
or waived, except in a writing signed by the parties hereto.

3 

 

 

(d)       Binding Effect; Assignment. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, but will not be assignable or delegable by any party without
the prior written consent of the other party.

(e)       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision, and if any restriction in this Agreement is found by a court to be
unreasonable or unenforceable, then such court may amend or modify the
restriction so it can be enforced to the fullest extent permitted by law.

(f)       Headings. The section headings in this Agreement have been inserted as
a matter of convenience of reference and are not a part of this Agreement.

(g)       Counterparts. This Agreement may be executed by electronic signature
in any number of counterparts, each of which together shall constitute one and
the same instrument.

(h)       No Waiver. Any waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist on strict adherence to any term of
this Agreement on one or more occasions shall not be construed as a waiver or
deprive such party of the right to thereafter insist on strict adherence to that
term or any other term of this Agreement.

(i)       Remedies. The Company, on the one hand, and the Investor, on the other
hand, each acknowledge and agree that monetary damages may not be a sufficient
remedy for any breach (or threatened breach) of this Agreement by it and that,
in the event of any breach or threatened breach hereof, (i) the non-breaching
party shall have the right to seek immediate injunctive and other equitable
relief, without proof of actual damages; (ii) the breaching party will not plead
in defense thereto that there would be an adequate remedy at law; and (iii) the
breaching party agrees to waive any applicable right or requirement that a bond
be posted by the non-breaching party. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies that may be available to the non-breaching party at law or in equity.

(j)       Applicable Law; Venue. This Agreement and the agreements, instruments,
and documents contemplated hereby, shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to any
applicable principles of conflicts of law that might require the application of
the laws of any other jurisdiction. In any action or proceeding between any of
the parties arising out of or relating to this Agreement or any of the actions
contemplated hereby, each party: (i) irrevocably and unconditionally consents
and submits to the exclusive jurisdiction and venue of the Court of Chancery of
the State of Delaware or to the extent such court does not have subject matter
jurisdiction, the Superior Court of the State of Delaware or the United States
District Court for the District of Delaware, (ii) agrees that all claims in
respect of such action or proceeding shall be heard and determined exclusively
in accordance with the preceding clause (i), (iii) waives any objection to
laying venue in any such action or proceeding in such courts, (iv) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over any party, and (v) agrees that service of process upon such party in any
such action or proceeding shall be effective if such process is given as a
notice in accordance with Section 4(a) of this Agreement.

(k)       Survival. The provisions of Sections 2, 3, 4(i) and 4(j) will survive
termination of this Agreement.

[Remainder of page intentionally left blank. Signature page to follow.]

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Board Observer Agreement
to be duly executed as of the date first indicated above.

 

 

COMPANY:

 

MRI Interventions, Inc. 

 

By:     /s/ Harold A. Hurwitz     

Name:    Harold A. Hurwitz

Title:    Chief Financial Officer

 

 

INVESTOR:

 

PETRICHOR OPPORTUNITIES FUND I LP

 

By: /s/ Tadd Wessel             

Name: Tadd Wessel

Title: Managing Member

 

 

 

[Signature Page to Board Observer Agreement]

5 

 

 

EXHIBIT A

ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

This Acknowledgement and Agreement to be Bound, dated as of [●], 2020
(“Acknowledgement”) is given by the undersigned as a representative designated
by Petrichor Opportunities Fund I LP (the “Investor”) to act as the Observer
pursuant to that certain Board Observer Agreement by and between MRI
Interventions, Inc., a Delaware corporation (the “Company”) and the Investor
dated as of January 29, 2020 (the “Agreement”). Capitalized terms used, but not
defined, herein have the meanings ascribed thereto in the Agreement.

1.                  By his execution of this Acknowledgement, the undersigned
acknowledges and agrees:

(a)       That he has received and reviewed a copy of the Agreement and that his
execution of this Acknowledgement is a condition precedent to his appointment as
the Observer under the Agreement.

(b)       To treat any Confidential Information obtained by him from the Company
(or any director, officer, employee or agent thereof) in accordance with Section
2 of the Agreement.

(c)       That either the Investor or the undersigned may terminate the
undersigned's service as the Observer as set forth in the Agreement. If the
undersigned ceases to serve as the Observer, he shall (i) no longer be entitled
to exercise any rights afforded to the Observer under Section 1 of the Agreement
and (ii) as promptly as practicable (but in any event not later than three
business days thereafter) deliver or destroy all physical materials containing
or consisting of Confidential Information in his possession or control to the
Investor.

2.       No provision of this Acknowledgement may be amended, modified or
waived, except in a writing signed by the undersigned and the Company. The
invalidity or unenforceability of any provision of this Acknowledgement shall
not affect the validity or enforceability of any other provision, and if any
restriction in this Acknowledgement is found by a court to be unreasonable or
unenforceable, then such court may amend or modify the restriction so it can be
enforced to the fullest extent permitted by law. This Acknowledgement may be
executed by electronic signature in any number of counterparts, each of which
together shall constitute one and the same instrument.

3.       The undersigned acknowledges and agrees that monetary damages may not
be a sufficient remedy for any breach (or threatened breach) of this Agreement
by him and that, in the event of any breach or threatened breach hereof, (a) the
Company shall have the right to seek immediate injunctive and other equitable
relief, without proof of actual damages; (b) he will not plead in defense
thereto that there would be an adequate remedy at law, and (c) he agrees to
waive any applicable right or requirement that a bond be posted by the Company.
Such remedies will not be the exclusive remedies for a breach of this Agreement,
but will be in addition to all other remedies that may be available to the
Company at law or in equity.

4.       Section 4(j) (Applicable Law; Venue) of the Agreement shall be
applicable to this Acknowledgement, and the undersigned hereby agrees to be
bound thereby, as if set forth herein. If any notice, request, demand or other
communication is given to the undersigned under this Acknowledgement, it shall
be given to him at his address set forth on the signature page hereto or such
other address as the undersigned shall have provided in writing to the Company
in accordance with Section 4 of the Agreement.

[Remainder of Page Intentionally Left Blank. Signature Page to Follow.]

6 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement as of the
date first above written.

 

_____________________________________
[OBSERVER NAME]

[ADDRESS OF OBSERVER]

 

ACKNOWLEDGED AND ACCEPTED as of this __ day of _______________, 2020:

COMPANY:

 

MRI Interventions, Inc. 

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

INVESTOR:

 

PETRICHOR OPPORTUNITIES FUND I LP

By: ______________________________

Name: ____________________________

Title: _____________________________



7 

